Citation Nr: 1528114	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  06-23 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from March 1964 to June 1966 with service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2009, December 2010, March 2012, and October 2013 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  An acquired psychiatric disorder was not present in service or until years thereafter and is not etiologically related to any incident of service.

3.  The Veteran's congenital personality disorder was not subject to a superimposed injury. 

4.  The Veteran's polysubstance abuse is not a manifestation of a service-connected disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major depression, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(a), (d), 3.303, 4.9 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), as it was incurred due to stressors during his military service in the Republic of Vietnam.  He specifically reports that while in Vietnam he witnessed mortar and other enemy attacks and handled dead bodies on several occasions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)(holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Turning first to the Veteran's contentions regarding PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The Board finds that the evidence establishes that the Veteran does not have PTSD. No medical professional has ever diagnosed the Veteran with PTSD and multiple psychiatric evaluations, including three VA examinations, have indicated the presence of disorders other than PTSD.  Although the Veteran contends that he manifests PTSD as a result of in-service trauma, the evidence establishes that he does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). 

Treatment records dated throughout the claims period do not establish a diagnosis of PTSD for VA purposes.  In August 2005, the Veteran was established as a new patient at the Tuscaloosa VAMC.  During a history and physical, he reported feeling depressed due to his financial status and marital problems.  He also reported experiencing nightmares due to past military activity.  A PTSD screen was positive and the Veteran was diagnosed with anxiety-depression and referred to the mental health clinic.  In September 2005, he was provided a psychiatric evaluation and was diagnosed with recurrent major depression.  A VA physician, Dr. Davis, who also assessed the Veteran in September 2005, agreed with the diagnosis and treatment recommendation.  On October 4, 2005, the Veteran fell off a roof fracturing his thoracic and lumbar spine resulting in paraplegia.  Drug testing at that time was positive for cocaine, and he was admitted to the Memphis VAMC Spinal Cord Injury (SCI) Program where he remained an inpatient until April 2006.  

Psychiatric consultations throughout the Veteran's hospital stay note a history of depression, but do not document a diagnosis of PTSD.  The Veteran's family requested a PTSD evaluation when he was transferred to the Tuscaloosa VAMC in April 2006, but a PTSD screen in June 2006 was negative.  The Veteran did not seek further psychiatric treatment at any VA facilities, but was provided an annual mental health evaluation.  None of these evaluations indicated the presence of PTSD; in fact, the Veteran denied any symptoms of psychiatric disorders (other than substance abuse) at the May 2010 and July 2013 evaluations.  He was diagnosed with major depressive disorder by history during the December 2007 annual evaluation and an adjustment disorder in June 2009.  The July 2013 evaluation contained no indication of symptoms consistent with PTSD or any thought disorder.  It is therefore clear that PTSD was not diagnosed during any psychiatric examination at the Tuscaloosa or Memphis VAMCs. 

VA examinations conducted throughout the claims period are also negative for findings of PTSD.  Upon VA examination in May 2006, the Veteran reported that he observed combat during service, but did not describe any subsequent events or symptoms indicating PTSD.  The examiner also specifically concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Similar findings were rendered by the March 2011 VA examiner who diagnosed major depressive disorder.  Although the Veteran endorsed some symptoms of PTSD, the examiner found that he did not meet the criteria for a diagnosis.  Most recently, an April 2012 VA examiner opined that the record contained strong evidence for a personality disorder and mood problems related to the Veteran's paraplegia and history of polysubstance abuse.  The examiner was unable to render a full opinion regarding the presence of PTSD due to the Veteran's premature termination of the examination, but the examiner noted that there was no significant evidence dated prior to October 2005 or upon current examination indicating PTSD.  The examiner concluded that PTSD was unlikely given the Veteran's long history of mental health evaluations with no diagnosis of PTSD, to include the September 2005 evaluation conducted by Dr. Davis, characterized as an expert in the diagnosis and treatment of PTSD.

The Board has also considered the Veteran's statements that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) also explicitly held that PTSD is a complex issue not capable of lay diagnosis.  Young v. McDonald, 2013-7116, 2014 WL 4400766 (Fed. Cir. Sept. 8, 2014) (PTSD is not the type of medical condition that lay evidence . . . "is competent and sufficient to identify.").  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.

Thus, the record is entirely negative for a finding of PTSD in accordance with VA regulations.  See 38 C.F.R. § 4.125(a) (requiring the diagnosis of a mental disorder conform to DSM-IV). The Veteran appears to have occasionally manifested some symptoms associated with PTSD; however, all mental health evaluations performed during the claims period are negative for a diagnosis of PTSD.  Instead, the record contains findings of major depression, a personality disorder, and anxiety and depression.  The Board finds that the competent evidence universally establishes that the Veteran has not met the criteria for PTSD at any time during the claims period and service connection is not possible for this specific disorder. 

As the competent evidence establishes that the Veteran does not have PTSD, the Board will now turn to the Veteran's contentions regarding service connection for the other psychiatric disorders at issue, to include major depressive disorder.  The record clearly documents diagnoses of major depressive disorder/major depression, anxiety, an adjustment disorder, polysubstance abuse, and a personality disorder.  The Veteran has not received regular treatment or therapy for his diagnosed psychiatric disorders, but psychiatric conditions were also identified upon VA examinations in May 2006, March 2011, and April 2012.  The Board therefore finds that a current disability is demonstrated. 

The record also establishes an in-service injury.  Service treatment records are negative for psychiatric complaints or treatment and the Veteran was psychiatrically normal at the June 1966 separation examination.  He also denied experiencing any depression, excessive worry, or nervous trouble on the accompanying report of medical history.  Despite the absence of psychiatric abnormalities in the service records, the Veteran has reported that he experienced general anxiety and fear while serving in Vietnam due to witnessing combat and its effects.  He has not reported actual participation in combat, but reported during the May 2006, March 2011, and April 2012 VA examinations that he saw other soldiers shot, witnessed mortar attacks, and handled dead bodies.  Service records do not verify these incidents, but the Veteran is competent to report experiences that occurred during service and the Board finds that his statements regarding the presence of anxiety and fear during service in Vietnam are credible.  The second element of service connection-an in-service injury-is therefore demonstrated.  

Although the first two elements of service connection are present in this case, the evidence does not establish a nexus between the Veteran's in-service anxiety and his diagnosed psychiatric disorders.  Service records do not indicate such a link; as noted above, they are entirely negative for psychiatric complaints or the finding of a chronic condition.  Upon separation examination in June 1966 the Veteran was psychiatrically normal and he specifically denied any psychiatric problems such as depression, worry, or nervous trouble.  There is also no evidence of a psychiatric disorder until August 2005, almost 40 years after service, when the Veteran sought treatment at the Tuscaloosa VAMC for anxiety and depression related to his financial situation and family/relationship problems.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's psychiatric disorders were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran has also not reported a continuity of symptoms in this case.  The history he has provided is to the effect that he experienced anxiety during service, did not continuously experience symptoms, and did not seek treatment or receive a diagnosis of the condition until years later when he began treatment at the VAMC in 2005.  These statements do not support an award of service connection under 38 C.F.R. § 3.303(a) or (d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The competent medical evidence is also against a link between the Veteran's psychiatric conditions and service.  All three VA examiners who reviewed the claims file and psychiatrically examined the Veteran noted that his depression and mood problems were due to nonservice-related factors.  The May 2006 and March 2011 VA examiners found that the Veteran's depression was a result of his October 2005 spinal cord injury and paraplegia.  Although the Veteran terminated the April 2012 VA examination early, the examiner reviewed the complete claims file and found that the evidence suggested that a personality disorder, history of polysubstance abuse, and paraplegia were all possible causes of the Veteran's mood problems.  None of the VA examiners provided an opinion linking the Veteran's psychiatric problems to service and they also observed that the Veteran's own statements and reports attributed his depression to his spinal disability.  

Treatment records from the Tuscaloosa and Memphis VA hospitals also weigh against the claim for service connection.  Prior to his October 2005 injury, the Veteran reported experiencing depression and anxiety due to his financial and relationship problems.  He reported experiencing some nightmares about his military experiences, but upon psychiatric evaluation in September 2005 he attributed his psychiatric complaints to severe financial problems due to unemployment and problems with his children.  In April 2006, the Veteran's stepfather reported that the Veteran's polysubstance abuse began during service when his relationship with his wife dissolved, but there is no competent medical evidence linking the Veteran's current psychiatric disability, to include major depression, to this or any other incident of service.  

The Board has considered the statements of the Veteran connecting his psychiatric disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of depression, but notes that he has not reported a continuity of symptoms and finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Additionally, the Veteran's own statements provided during treatment and to various VA examiners identify other causes for his psychiatric problems including financial and relationship issues as well as his paraplegia.  As the weight of the competent evidence is clearly against a link between the Veteran's current diagnoses and in-service anxiety, service connection for an acquired psychiatric disorder as directly due to active duty service must be denied.  

The Board also finds that service connection is not warranted for the personality disorder identified by the April 2012 VA examiner.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995).  In this case, there is no evidence of a superimposed injury during active service.  The Veteran reported experiencing anxiety and fear during service, but service records are negative for psychiatric complaints or treatment.  He was also psychiatrically normal at the 1966 separation examination.  There is no medical or lay evidence indicating that the Veteran's service caused additional disability to his congenital personality disorder and service connection for this disability is prohibited. 

As a final matter, service connection is not warranted for the Veteran's polysubstance (alcohol and drug) abuse.  VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  The Veteran filed his claim for service connection for an acquired psychiatric disorder after October 31, 1990.  Therefore, service connection for alcohol dependency as directly related to active duty service must be denied as a matter of law.  Service connection is possible for a substance abuse disorder acquired as secondary to, or as symptoms of, a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, however, the Veteran is not service-connected for any disabilities and service connection for polysubstance abuse is not possible.  

In sum, the weight of the evidence establishes that the Veteran does not meet the criteria for a diagnosis of PTSD.  Regarding his diagnosed psychiatric disorders, 
the post-service medical evidence of record shows that they were incurred many years after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against a nexus between the claimed psychiatric disability and active duty.  Service connection is also precluded for the Veteran's personality disorder and polysubstance abuse.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2005 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice, specifically notice of the Dingess elements, was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently adjudicated in the May 2014 SSOC. Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, records from the Social Security Administration (SSA), and private medical records.  

The Board also finds that VA has complied with the September 2009, December 2010, March 2012, and October 2013 remand orders of the Board.  In response to the Board's most recent remand, VA contacted the Veteran in a December 2013 letter and asked him to identify all non-VA health care providers who have treated his claimed disability since 1966.  The Veteran was also asked to authorize VA to obtain treatment records from the identified facilities on his behalf.  No response to this request was received.  VA has also obtained records of recent VA treatment and records from the SSA.  The Veteran has not indicated that any additional VA, federal, or other private records exist to support his claim and the claim was readjudicated with consideration of all the evidence of record in the May 2014 SSOC.
The Board's previous remands also ordered that the Veteran should be provided an examination to determine the nature and etiology of the claimed psychiatric disability.  The Board identified several deficiencies in the May 2006, March 2011, and April 2012 VA examinations, including an abbreviated medical opinion from the April 2012 VA examiner.  The examiner found that full medical opinions could not be provided due to the Veteran's withdrawal of consent to the in-person psychiatric examination.  The case was most recently remanded for a fourth time in October 2013 for the scheduling of another VA examination.  

In a May 2015 brief, the Veteran's representative contends that the case should be remanded for a fifth time to afford the Veteran an adequate in-person VA examination.  The Board notes that the Veteran has a history of noncooperation with psychiatric examiners, both at VA examinations and during treatment at the Tuscaloosa and Memphis VAMCs.  He failed to appear for scheduled VA examinations in March 2010 and March 2014 and has never provided good cause for his failure to appear.  The Board observed in the December 2010 remand that there was some question as to whether the Veteran received proper notice of the time and place of the March 2010 VA examination, but even when the Veteran appeared for the April 2012 examination he terminated the examination early.  He was described as generally uncooperative during a December 2007 annual mental health evaluation at the VAMC and his VA psychiatric providers have noted numerous inconsistencies in his reported history especially as regards his drug and alcohol abuse.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  Examples of good cause include the illness or hospitalization of the claimant, the death of an immediate family member, etc.  Id.  It is clear that VA has made reasonable efforts to provide the examinations ordered by the Board, but has not meet with full cooperation from the Veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (it is the responsibility of Veterans to cooperate with VA).  Therefore, the Board has rated the claim for service connection for an acquired psychiatric disorder on the record and has determined that VA has satisfied its duty to assist the Veteran in the development of evidence to support his claim.  
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


